United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3241
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                            Dominic Terrell Donahue

                     lllllllllllllllllllllDefendant - Appellant
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                            Submitted: April 15, 2020
                              Filed: May 14, 2020
                                 ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

GRASZ, Circuit Judge.

      The district court1 sentenced Dominic Terrell Donahue to 68 months of
imprisonment after he pled guilty to illegally possessing a gun. See 18 U.S.C.



      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
§§ 922(g)(1), 924(a)(2). Donahue challenges the substantive reasonableness of his
sentence on appeal.

       We review the substantive reasonableness of a sentence for abuse of discretion.
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). A sentencing
court abuses its discretion “when it . . . ‘fails to consider a relevant factor that should
have received significant weight’ . . . [or] ‘gives significant weight to an improper or
irrelevant factor.’” Id. (quoting United States v. Kane, 552 F.3d 748, 752 (8th Cir.
2009), vacated, 562 U.S. 1267 (2011)). In our review, we “take into account the
totality of the circumstances, including the extent of any variance” from the range
recommended by the United States Sentencing Guidelines Manual (“Guidelines”).
Id. (quoting Gall v. United States, 552 U.S. 38, 51 (2007)). But “it will be the
unusual case when we reverse a district court sentence — whether within, above, or
below the applicable Guidelines range — as substantively unreasonable.” Id. at 464
(quoting United States v. Gardellini, 545 F.3d 1089, 1090 (D.C. Cir. 2008)).

       According to Donahue, the 46-to-57-month sentence recommended by the
Guidelines took into account all the relevant sentencing factors. By varying upward
from the recommended sentence, Donahue contends, the district court improperly
weighed factors already baked into the Guidelines recommendation. See United
States v. Martinez, 821 F.3d 984, 989–90 (8th Cir. 2016) (“[S]ubstantial variances
based upon factors already taken into account in a defendant’s guidelines sentencing
range seriously undermine sentencing uniformity.”) (quoting United States v.
Solis-Bermudez, 501 F.3d 882, 885 (8th Cir. 2007)). Moreover, Donahue claims the
district court failed to account for his young age when he committed his previous
offenses, his substance abuse problem, and that he has never yet served a lengthy
prison sentence. All this, Donahue maintains, amounts to a sentence “greater than
necessary.” See 18 U.S.C. § 3553(a) (requiring courts to “impose a sentence
sufficient, but not greater than necessary,” to satisfy the goals of sentencing).



                                           -2-
       We disagree. A district court is not prohibited “from determining that the
weight the Guidelines assigned to a particular factor was insufficient.” United States
v. Thorne, 896 F.3d 861, 865 (8th Cir. 2018). It simply must take care when doing
so. Id. In Donahue’s case, the district court recognized the recommended sentence
took into account Donahue’s past crimes. But the district court noted that Donahue’s
history, along with his present felon-in-possession conviction, showed a persistent
disrespect for the law. According to the Presentence Investigation Report, Donahue
had previously lied to police, fled from police, assaulted a police officer while
resisting arrest, and committed other crimes while on probation. In the present
federal case, Donahue disobeyed police officers and committed the crime while on
probation for three other convictions. In these circumstances, it is not unreasonable
for a sentencing court to vary upward according to the proper sentencing factors. See
18 U.S.C. § 3553(a)(1) and (2) (listing as sentencing factors, among others, “the
nature and circumstances of the offense and the history and characteristics of the
defendant,” and the need “to promote respect for the law” and “afford adequate
deterrence”).

       The district court did not ignore the so-called “mitigating” factors Donahue
mentions in his brief. While district courts are required to consider a defendant’s age
at sentencing, a defendant’s age ordinarily does not mitigate against longer sentences.
United States v. Wilder, 597 F.3d 936, 946–47 (8th Cir. 2010). Donahue’s age — at
least twenty-one during all considered offenses — indicates nothing extraordinary.
Additionally, the district court specifically acknowledged Donahue’s substance-abuse
problem; in fact, it recommended Donahue participate in a substance-abuse program,
so that he could better combat his addiction while in prison. Finally, Donahue’s past
avoidance of lengthy prison sentences does not necessarily mitigate against the
district court’s judgment that a 68-month sentence is required to deter future crimes,
promote respect for the law, or effectuate the other sentencing goals.




                                         -3-
      “[S]entencing courts . . . have wide discretion to weigh the § 3553(a) factors.”
Wilder, 597 F.3d at 946. The fact that the district court did not weigh the factors as
Donahue may have wished does not justify reversal. See United States v. Holdsworth,
830 F.3d 779, 786 (8th Cir. 2016). There was no abuse of discretion, and we affirm
the sentence.
                      ______________________________




                                         -4-